Exhibit 16.1 July 30, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Life-Exchange, Inc. We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on July 21, 2009, to be filed by our former client, Life-Exchange, Inc. We agree with the statements made in response to that Item and, as revised, insofar as they relate to our Firm. Very truly yours, /S/ JEWETT, SCHWARTZ, WOLFE & ASSOCIATES JEWETT, SCHWARTZ, WOLFE & ASSOCIATES Hollywood, Florida 200 South Park Road, Suite 150 • Hollywood, Florida 33021 • Main 954.922.5885 • Fax 954.922.5957 • www.jsw-cpa.com Member - American Institute of Certified Public Accountants • Florida Institute of Certified Public Accountants Private Companies Practice Section of the AICPA • Registered with the Public Company Accounting Oversight Board of SEC
